DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application claims priority as a Continuation of US Application 15/978,073, filed on 11 May 2018 and issued on 19 November 2019 as US Patent 10,478,655, and which claims priority to US Provisional Application 62/577,121, filed on 25 October 2017.

Response to Amendment
The amendment filed 23 September 2021 has been entered. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 25 March 2021. Applicant’s filing of a Terminal Disclaimer has overcome the prior double patenting rejection of the claims.
Claims 2-3 have been cancelled.
Claims 1 and 4-9 are currently pending and considered below.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
Claim 1, line 22, “the cavity” should read --the internal cavity--
Claim 8, lines 3-4, “by end portions” should read --by the end portions--
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the base” in line 3. There is insufficient antecedent basis for this limitation in the claim, as no base of the female connecting member has been previously recited in the claims. To overcome this rejection, the Office suggests amending this limitation to --a base--. Claim 5 is rejected by virtue of dependency on claim 4.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nurse et al. (US Patent No. 10071274, cited in the Non-Final Office Action mailed 03/25/2021) further in view of Williamson (US Patent No. 0929067, cited in the Non-Final Office Action mailed 03/25/2021), and further in view of Garlick (US Publication No. 2016/0003274).
Regarding independent claim 1, Nurse teaches a jump rope device comprising:
a handle (101) comprising a handle grip (external surface of handle 101 constitutes a handle grip for a user to hold onto) and a first connecting member (see Fig. 10, male connector portion 901); and
a cable (rope portion 102, equivalent to a cable) comprising a second connecting member (see Fig. 10, female or receiving fitting 902);
wherein the first and second connecting members are configured to removably connect the cable to the handle (Col. 22, lines 23-25, “FIG. 10 shows male connector portion 901 as comprising a screw, or including helical threads, and as screwing into receiving fitting 902”, indicating that male connector portion 901 can be unscrewed and removed from female/receiving fitting 902);


    PNG
    media_image1.png
    303
    533
    media_image1.png
    Greyscale

	Nurse does not teach wherein the male connecting member comprises a head comprising first and second locking projections; wherein the female connecting member defines an opening configured to receive at least a portion of the male connecting member into an internal cavity of the female connecting member, wherein the female connecting member comprises first and second locking arms, each of said first and second locking arms being biased into a first position, each of said first and second locking arms being configured to move from said first position into a second position as said male locking member is inserted into said opening, each of said first and second locking arms being configured to return to said first position following said insertion of the male connecting member to thereby create a secure connection between said male and female connecting members; wherein each of the first and second locking arms comprises a first 
	Williamson, in the same field of endeavor with regards to releasable male and female connecting members, teaches a coupling between two structures (integral sections 13, 14) comprising a male connecting member (11) that comprises a head (annotated Fig. 1, top portion of member 11) comprising first and second locking projections (lugs 16) and a female connecting member (10) that defines an opening (opening of bore 12) configured to receive at least a portion of the male connecting member into an internal cavity of the female connecting member (see Figs. 3-4; lines 23-25, “The member 10 comprises a tubular body the bore 12 of which receives the member 11 at a snug fit”; cavity including bayonet-slots 15 that communicate with bore 12), wherein the female connecting member (10) comprises first and second locking arms (latches 20), each of said first and second locking arms being biased into a first position (via springs 22; lines 70-72, “In the groove 18 are springs 22 which bear on the latches and press them into locking position”), each of said first and second locking arms being configured to move from said first portion into a second position as said male locking member is inserted into said opening, each of said first and second locking arms being configured to return to said first position following said insertion of the male connecting member to thereby create a secure connection between said male and female connecting members (lines 61-70, “The inner faces of the latches are beveled by reason of which they will be pushed outwardly away from the entrance to the transverse portion of the bayonet-slots upon being engaged by the lugs 16 when they are slid along the longitudinal portion of the slots, and after the lugs enter said transverse portions, the latches drop behind the same whereby they are locked as heretofore described”), wherein each of the first and second locking arms comprises a first portion and an end portion (see 

    PNG
    media_image2.png
    400
    496
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    283
    418
    media_image3.png
    Greyscale

	Therefore, as Williamson teaches an analogous connection between two structures comprising a male and a female connecting member, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the male connector portion (901) and the female/receiving fitting (902) of Nurse with the male connecting member (11) and the female connecting member (10) of Williamson for the purpose of achieving the predictable results of creating an easily releasable connection between the rope portion and the handle of the jump rope device of Nurse.
	Nurse as modified by Williamson teaches wherein the end portion of each of the first and second locking arms extends inwardly relative to the first portion (see Williamson Fig. 3), but does not teach the end portion of each of the first and second locking arms extending inwardly at a substantially right angle relative to the first portion.
	Garlick, in the same field of endeavor with regards to releasable male and female connecting members, teaches a coupling between two structures (Fig. 11) comprising a male connecting member (male engaging member shown in Figs. 8-9, comprising head 56 and axial 

    PNG
    media_image4.png
    444
    678
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    450
    614
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    447
    648
    media_image6.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the end portions of the first and second locking arms of Nurse as modified by Williamson to extend inwards at a substantially right angle relative to the first portions prior to the inner surface bevel, as is similarly taught by Garlick, for the purpose of achieving the same predictable results of securely and reversibly coupling the male connecting member to the female connecting member, and as it would have been an obvious matter of design choice to make the end portions of the first and second locking arms of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.
	Regarding claim 4, Nurse as modified by Williamson and Garlick teaches wherein the first and second locking arms (two latches 20 of Williamson) are disposed within respective first and second channels (grooves 18, see Fig. 3 of Williamson) that run longitudinally along opposite sides of a base of the female connecting member (Williamson lines 39-47, “Adjacent the bayonet-slots the wall of member 10 is enlarged or thickened as indicated at 17, and behind the rear end of said slots the enlargement has a groove 18 in which is pivotally mounted on a transverse pin 19 a latch 20 adapted to enter the longitudinal portion of the bayonet-slots and to extend across the entrance to the transverse portion 21 thereof”, where enlarged portion 17 of member 10 constitutes a base).
Regarding claim 5, Nurse as modified by Williamson and Garlick teaches wherein the first and second locking arms (two latches 20 of Williamson) are pivotally connected to the base (via transverse pins 19, see Williamson lines 39-47 cited above in claim 4).
Regarding claim 6, Nurse as modified by Williamson and Garlick teaches wherein the opening (opening of bore 12 of Williamson) includes a central portion (central circular portion of opening of bore 12) configured to receive a neck portion of the male connecting member (see annotated Fig. 1 of Williamson above, neck portion of member 11 indicated below lugs 16) when the male connecting member is inserted into the female connecting member (see Fig. 3 of Williamson), and wherein the opening further includes first and second notched portions (diametrically opposed openings to bayonet-slots 15 of Williamson) that extend radially outward from the central portion (see Figs. 3 and 5 of Williamson), the first and second notched portions being configured to receive the respective first and second locking projections (lugs 16 of Williamson) when the male connecting member is inserted into the female connecting member (Williamson lines 34-39, “The member 10 has diametrically-opposite bayonet-slots 15 which communicate with the bore 12, and on the outside of the member 11 are diametrically-opposite lugs 16 adapted to enter the bayonet-slots and thus form a bayonet-joint”).
Regarding claim 7, Nurse as modified by Williamson and Garlick teaches wherein the first and second locking arms (two latches 20 of Williamson) are aligned with the first and second notched portions (openings to bayonet-slots 15 of Williamson, see Fig. 3, lines 56-59, “The lugs are locking in this position by the latches 20 which extend across the entrance to the transverse portions of the bayonet-slots”).
Regarding claim 8, Nurse as modified by Williamson and Garlick teaches wherein the first and second locking projections (two lugs 16 of Williamson) define angled leading surfaces (broadly interpreted, the surfaces of each of the lugs 16 that contact the respective latches 20 when the male member 11 is inserted into the female member 10 constitute angled leading surfaces, where the angle of the surface can be considered 0 or 90 degrees) that are complementary to corresponding angled leading surfaces defined by end portions of the first and second locking arms (beveled inner faces of latches 20, see Williamson lines 61-70 cited above in claim 1; surfaces of lugs 16 and of latches 20 can be considered complementary as the surfaces of lugs 16 cause the latches 20 to move outwardly away from the female member 11 when the male member 10 is inserted into the opening of bore 12 as a result of contact between the surfaces of lugs 16 and the beveled surface of latches 20).
Regarding claim 9, although not explicitly disclosed, Nurse as modified by Williamson and Garlick shows wherein the first and second locking arms (two latches 20 of Williamson) comprise respective first and second gripping portions (see annotated Fig. 3, external surface of first portion of each latch 20) configured to be pinched by a user’s fingers to move the first and second locking arms into the second position (unlocked position), thereby allowing the user to withdraw the male connecting member from the opening to disconnect the cable from the handle (based on the structure of the female member 10 of Williamson and the configuration of the springs 22 in groove 18 to bias the latches 20 into the locking position, it is clear that a user is capable of pinching respective gripping portions of latches 20 external to the female member 10 to release the latches 20 from the locked position and allow the user to remove the male member 11 from the connection, and as modified, thereby disconnecting the rope portion 102 from the handle 101 of Nurse).

    PNG
    media_image7.png
    305
    472
    media_image7.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claims 1 and 4-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN VERMILLERA whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHLEEN M FISK/Examiner, Art Unit 3784                                                                                                                                                                                                        

/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784